Citation Nr: 1309347	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  04-12 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to August 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously remanded by the Board in March 2011.  The case has been turned to the Board for review.

In December 2010, the Veteran testified at a local hearing before a Veterans Law Judge at the St. Petersburg RO.  

The September 2011 rating decision denied service connection for hypertension, headaches, and glaucoma.  It appears that a notice of disagreement was received in April 2012 with respect to the decision.  The issues are referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated above, a Travel Board hearing was held in this matter in December 2010.  However, the Veterans Law Judge who conducted that proceeding has since retired.  In a correspondence letter, the Veteran was informed of this fact, and of the opportunity for another hearing before the Veterans Law Judge who would ultimately decide this case.  Applicable law provides that the judge who conducted a hearing shall participate in the final determination of the claim on appeal.  See    38 C.F.R. § 20.707 (2012).  In a January 2012 response, the Veteran requested that he wished to appear at a hearing before a Veterans Law Judge of the Board at his local regional office.  Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of Travel Board hearings is within the province of the RO.  See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  Notify the Veteran of the date, time and location of this hearing.  A copy of this notification should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


